Citation Nr: 1141473	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-48 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and P.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2011, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.

2.  The Veteran's bilateral tinnitus had onset in service or was caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).   

2.  The criteria for entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which the Veteran has asserted is the result of acoustic trauma in service.  According to the Veteran's testimony, he first observed impaired hearing and ringing in his ears in service, but noted that it has significantly worsened over the last fifteen years or so.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a track vehicle mechanic.  The Veteran testified at his June 2011 hearing that he and his fellow mechanics would accompany these vehicles into the field so that they could perform repairs as needed, exposing them to loud noise from the tracks of the vehicles and from artillery fire.  He also testified that his MOS when he first joined the service was an artillery person, but that he complained about the noise and was trained as a mechanic.  

Based on the Veteran's documented MOS, noise exposure is conceded.  

The Veteran's service treatment records show that the Veteran's hearing was within normal limits at enlistment and separation from service and if he complained of hearing problems or tinnitus, such complaints were not documented.  However, the Board notes that the Veteran's hearing worsened between enlistment and separation from service in both ears and when the results of the audiometric testing performed at separation from service are converted from ASA units to IDO (ANSI) units, the Veteran's hearing is barely within normal limits at several frequencies.  

Post service, there is no evidence the Veteran was treated for a hearing loss disability until 2007, more than forty years after separation from service.  However, the Veteran has submitted statements from friends who observed his hearing impairment much earlier.  N.H. testified that he met the Veteran in 1975 and even then the Veteran had difficulty hearing.  E.S. testified that when he first moved to Socorro, New Mexico in 1980, he asked the Veteran to work for his trucking company driving heavy equipment, but after the Veteran told him he had had hearing problems since his military service, E.S. decided that he could not employ the Veteran for safety reasons.  Both N.H. and E.S. testified that over the years they have known the Veteran, his hearing has gotten worse.  

In support of his claim, the Veteran has submitted a medical opinion from Dr. M.W., an ear, nose, and throat specialist.  Dr. M.W. observed that the Veteran currently has severely impaired hearing and opined based on the Veteran's reported medical history, as well as his knowledge that prior to 1975, artillery personnel in the United States Army were not issued hearing protection, that the Veteran's bilateral hearing loss started during his active duty military service and has progressed over the years with the normal aging process.  Dr. M.W. did not review the Veteran's service treatment records or claims folder.  

In November 2007, the Veteran was afforded a VA examination.  At that examination, the Veteran reported in service noise exposure from being in an artillery unit and around loud trucks.  Post-service, he reported that he worked on a ranch and occasionally used power tools with hearing protection.  He complained of bilateral hearing loss and constant bilateral tinnitus.  He reported that his tinnitus had onset "at least 15 years ago."

Pure tone audiology thresholds measured at 500, 1000, 2000, 3000, and 4000 Hz were 20, 35, 45, 55, and 80 decibels respectively in the right ear and 25, 35, 45, 50, and 80 decibels respectively in the left ear.  Speech discrimination scores could not be reported because they were deemed unreliable.  Based on these results, the Veteran meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

The examiner opined that the Veteran's hearing loss and tinnitus were not caused by the Veteran's military service.  She reasoned that the Veteran's hearing was normal at enlistment and separation from service and that there is no mention of tinnitus in the Veteran's service treatment records.  She also stated that the "claimant does not correlate tinnitus onset with military service period", although it appears that he never actually said his tinnitus did not have onset in service, but rather reported that it began at least fifteen years ago.  

Based on the above evidence, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Noise exposure in service is conceded based on the Veteran's MOS as a track vehicle mechanic and there is no evidence of significant post-service noise exposure.  While the Veteran's hearing at separation from service was within normal limits, there was evidence that his hearing acuity worsened slightly between enlistment and separation.  The Veteran has also credibly testified that he first noticed hearing problems and tinnitus during his period of active duty, which have worsened over time.  

Dr. M.W. opined that the Veteran's hearing loss is at least partially caused by his military noise exposure, as well as by the normal aging process.  While Dr. M.W. did not review the Veteran's service treatment records, it appears that the medical history the Veteran reported to him was reliable and the Veteran's service treatment records do provide evidence of at least minimal hearing loss in service.  Therefore, the Board finds that Dr. M.W.'s failure to review the Veteran's claims folder does not significantly undermine the probative value of his opinion.

While the November 20007 VA audiologist opined that the Veteran's hearing loss and tinnitus did not have onset in service, she appears to have focused on the fact that the Veteran's hearing was within normal limits at separation from service and did not address the significance, if any, of the changes in the Veteran's hearing acuity between enlistment and separation from service.  She also stated that the Veteran did not report onset of tinnitus in service, although according to her report the Veteran actually either stated or agreed with the statement that his tinnitus had onset at least fifteen years ago, which could include onset in service.  The Veteran for his part has complained that he could not understand the examiner's questions and that she misconstrued his responses.  

In conclusion, while the evidence is conflicting regarding whether the Veteran's hearing loss and tinnitus are related to the Veteran's service, the Board finds that it is at least in equipoise and affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


